   Case 6:20-cv-01331-RRS-CBW Document 1 Filed 10/14/20 Page 1 of 5 PageID #: 1




                                  UNITED STATES DISTRICT COURT


                                  WESTERN DISTRICT OF LOUISIANA


                                          LAFAYETTE DIVISION


 GLORIA JACCUZZO AND                                               CIVIL ACTION NO.
 KENNETH P. JACCUZZO
                                                                   JUDGE
 VERSUS
                                                                   MAGISTRATE JUDGE
 HOME DEPOT U.S.A., INC.




                                         NOTICE OF REMOVAL


             Defendant, Home Depot U.S.A., Inc. ("Home Depot" or "Defendant"), hereby removes


the action captioned " Gloria J. Jaccuzzo and Kenneth P. Jaccuzzo v. Home Depot U.S.A., Inc., "

bearing case number C-2020451 1, Division "B" on the docket of the 15th Judicial District Court

for the Parish of Lafayette, State of Louisiana, to the United States District Court for the Western

District of Louisiana, Lafayette Division. In support of this notice of removal, Defendant pleads

the following grounds:

                                                      I.


             This civil action was filed by plaintiffs, Gloria Jaccuzzo ("Jaccuzzo") and Kenneth P.


Jaccuzzo (sometimes collectively "Plaintiffs"), on September 15, 2020, in the 15th Judicial

District Court for the Parish of Lafayette, State of Louisiana, bearing case number C-202045 1 1 ,

Division "B," seeking to recover damages for personal injuries allegedly related to an accident at

a Home Depot store located in Lafayette, Louisiana.

                                                      II.


             Plaintiff, Jaccuzzo, was at the time of the filing of this action, and still is, domiciled in




00914860-1
  Case 6:20-cv-01331-RRS-CBW Document 1 Filed 10/14/20 Page 2 of 5 PageID #: 2




Louisiana.


                                                     III.


             Plaintiff, Kenneth P. Jaccuzzo, was at the time of the filing of this action, and still is,

domiciled in Louisiana.

                                                     IV.


             Home Depot, was at the time of the filing of this action, and still is, a foreign entity

incorporated under the laws of Delaware, with its principal place of business in Atlanta, Georgia.

See, Affidavit ofSusan M. Caruso ("Caruso Affidavit"), attached hereto as Exhibit "A," at          3.

                                                     V.


             The Petition for Damages ("Petition") and Citation were served on Home Depot through

its registered agent for service of process on September 25, 2020. See, Caruso Affidavit, Exh.

"A," at f 4.


                                                     VI.


             It is not apparent on the face of the Petition that was filed in the 15th Judicial District

Court for the Parish of Lafayette that the action is within the original jurisdiction of this Court

under the provisions of 28 U.S.C. §1332; specifically, the Petition does not show that the amount

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

                                                     IX.


             The Petition fails to describe with any degree of specificity the extent of the alleged

injuries or damages sustained by Plaintiffs. Rather, it is only vaguely alleged that "as a result of

the accident [Jaccuzzo] suffered injuries consisting of but not limited to injuries to her right

shoulder and the musculo-ligamentous structures thereof and other concomitant symptomology

commonly associated with said injuries," for which she seeks to recover damages for past,




00914860-1                                            2
   Case 6:20-cv-01331-RRS-CBW Document 1 Filed 10/14/20 Page 3 of 5 PageID #: 3




present, and future medical expenses, pain and suffering, mental anguish and anxiety, loss of

enjoyment of lifestyle, residual physical and mental impairment and disability. Further, Kenneth

P. Jaccuzzo seeks damages related to alleged loss of consortium See, Petition for Damages,


14-17.


                                                        X.


             Considering the above, the Court may, therefore, rely on Plaintiffs' pre-suit settlement


demand as proof that Plaintiffs seek damages in excess of the jurisdictional threshold. See, Hines


v. Wal-Mart Stores, 3:14-cv-00183, 2014 WL 3000147, *1 (M.D. La 7/2/2014) (holding that pre-

suit settlement demand was "evidence sufficient to show by a preponderance that the amount in

controversy exceeded the jurisdictional threshold at the time suit was filed and at the time of

removal). See, Caruso Affidavit, Exh. "A," at f


                                                        XI.


             In addition to the above, on May 21, 2020, Home Depot received medical records from

Plaintiffs       counsel,   which   include   records     from   Gaitan's   treating   ophthalmologist,   Dr.


Christopher Shelby, showing Gaitan underwent eye surgery on December 18, 2019 for a

condition Gaitan relates to the alleged accident at Home Depot; and further, Gaitan's treating

orthopedic surgeon, Dr. Mark Callahan, Jr., has diagnosed a large full-thickness rotator cuff tear

through the supraspinatus and infraspinatus with a significant amount of retraction, for which a


reverse total shoulder arthroplasty (shoulder replacement) is recommended. See,                      Caruso


Affidavit, Exh. "A," at f 7.

                                                        XII.


             Thus, it was not until Home Depot received Plaintiffs' correspondence on May 21, 2020,


along with copies of records from Gaitan's treating physicians, that it was first put on notice that




00914860-1                                               3
  Case 6:20-cv-01331-RRS-CBW Document 1 Filed 10/14/20 Page 4 of 5 PageID #: 4




the amount in controversy in the action filed by Plaintiff exceeds $75,000, exclusive of interest

and costs.

                                                     XIII.


             Considering all of the above, this is a civil action within the original jurisdiction of this

Court under the provisions of 28 U.S.C. §1332, and is thus removable to this Court pursuant to


the provisions of 28 U.S.C. §1441, et seq., because the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between citizens of different states.




                                                     XIV.

             In compliance with the requirements of 28 U.S.C. § 1446(b)(3), this notice of removal is

filed within thirty (30) days after "receipt by the defendant, through service or otherwise, of a

copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable."

                                                     XV.


             In compliance with 28 U.S.C § 1446(a), a copy of all process, pleadings and orders served

upon Home Depot to date in state court are attached as Exhibit "B, in globo," and made a part

hereof.


                                                     XVI.


             In compliance with 28 U.S.C. § 1446(d), Home Depot hereby certifies that notice of

removal is being served on adverse parties, and to the Clerk of Court of the 1 st Judicial District

Court for the Parish of Caddo, State of Louisiana.




             WHEREFORE, defendant, Home Depot U.S.A., Inc., prays that this cause be removed


from the 1st Judicial District Court for the Parish of Caddo, State of Louisiana, to this Honorable



00914860-1                                             4
   Case 6:20-cv-01331-RRS-CBW Document 1 Filed 10/14/20 Page 5 of 5 PageID #: 5




Court, to proceed thereafter in the United States District Court for the Western District of

Louisiana.




                                                 Respectfully submitted,




                                                 Is/ Susan M. Caruso
                                                 M. Davis Ready, T.A. (Bar No. 24616)
                                                 Susan M. Caruso (Bar No. 27195)
                                                 Megan E. Peterson (Bar No. 34026)
                                                 Simon, Peragine, Smith & Redfearn, L.L.P.
                                                 1 100 Poydras Street, 30th Floor
                                                 New Orleans, Louisiana 70163
                                                 Telephone (504) 569-2030
                                                 Facsimile (504) 569-2999
                                                 Attorneys for Flome Depot U.S.A., Inc.




                                     CERTIFICATE OF SERVICE


             I hereby certify that a copy of the foregoing was this day filed electronically with the

Clerk of Court using the CM/ECF system. Notice of this filing has been served upon all counsel

of record by facsimile, electronic mail, by hand delivery or by placing a copy of same in the

United States mail, postage prepaid and properly addressed, this 14th day of October, 2020.




                                          Is/ Susan M. Caruso




00914860-3                                          5
